 In the Matter Of CENTRAL PATTERN & FOUNDRY COMPANYandUNITEDFOUNDRY WORKERS LOCAL 738 (INDEPENDENT)Case No. R-5444-Decided July 17, 1943,Mr. Lester Asher,of Chicago, Ill., for the Board.Mr. Otto A. Jaburek,of Chicago, Ill., for the Company.Mr. Leon M. Despres,of Chicago, Ill., for the Independent.Messrs. Ben Meyersand A.C. Skinner,of Chicago, Ill., for theInternational.-Mr. Arthur Leff,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon an amended petition duly filed by United Foundry WorkersLocal 738 (Independent), herein called the Independent,allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Central Pattern & Foundry Company,Chicago, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Henry J. Kent, Trial Examiner. The hearing was held at Chi-cago, Illinois, on May 24, 25, and 26, 1943.The Company, the Inde-pendent, and International Union of Mine, Mill and Smelter Workers,C. I. 0., herein called the International, appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing the Company and the International moved to dismiss-the petition.For the reasons indicated below the said motions aredenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs.On June 9, 1943, briefs were filedwith the Board by the Company, the Independent, and the-International. .Upon the entire record in the case, the Boardmakesthe following:-51 N. L.R. B., No. 80.400 CENTRAL PATTERN & FOUNDRY COMPANY401FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCentral Pattern&Foundry Company is an Illinois corporationwith its general office and only plant located in Chicago,Illinois.The Company is engaged in the operation of a jobbing foundry. Itsprincipal raw materials are aluminum,brass, and bronze, and itsfinished products are castings and patterns.During the year 1942,theCompany purchased raw materials valued at approximately$600,000,approximately 25 percent of which was shipped to the Com-pany's plant at Chicago from points outside the State of Illinois.During the same year,the Company'ssales of finished productsamounted in value to approximately$2,000,000, of which approxi-mately 70 percent represented shipments to points outsidethe Stateof Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Foundry Workers Local 738 is an unaffiliated labor organ-ization admitting to membership employees of the Company.International Union of Mine, Mill and Smelter Workers affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONIn November 1940, the Company entered into a collective bar-gaining agreement with the National Association of Die CastingWorkers, affiliated with the Congress of Industrial Organizations,Local No. 38, for a term expiring January 31, 1943. In January1942, the National Association of Die Casting Workers merged withthe International, and Local 38 became known as Local 738 of theInternational.The Company recognized the International as thesuccessorcollective bargaining representative for the balance of theterm of the unexpired contract.Negotiations with the Company for a new contract began aboutJanuary 1943.Representatives of the International and a negoti-ating committee of Local 738, headed by Bennie Banks, the Localpresident, participated in the conferences which followed.With theaid of a Federal conciliator, an accord was reached on March 30,1943, on all issues except wages and vacations which it was agreedwould be submitted to the National War Labor Board. The terms,and conditions of the accord were then reduced to writing in the 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDform of a written agreement, dated March 31, 1943, which named asthe parties thereto the Company and the International "on behalfof their Local Union No. 738." 1 The written form of agreement,which was not signed, expressly stated that "this agreement shallnot be binding upon either party until ratified and accepted by LocalUnion No. 738."On April 1, 1943, a membership meeting of Local Union No. 738,was held to consider ratification of the agreement.Concerning theaction taken at this meeting, there is a sharp conflict in the testi-mony.According to the testimony of International witnesses, amotion was carried to ratify the agreement in the form drafted; butaccording to Independent witnesses ratification was rejected unlesscertain changes were made in the agreement, including a correctionto name Local Union No. 738 instead of the International as the con-tracting party.At this meeting, or shortly thereafter, a schismdeveloped in the ranks of Local Union No. 738, as a result, of whichone group, led by Bennie Banks, voted at a meeting held on April7, 1943, to disaffiliate from the International and set itself up as anindependent labor organization, styled United FoundryWorkers,Local 738, Independent, the petitioner in this proceeding.The othergroup, led by Al Skinner, International representative, at a separatemeeting held on April 4, 1943, suspended Banks as president, electedan administrative committee to run the affairs of the Local in placeof its former officers, and, on April 9, 1943, proceeded to execute thetheretofore unsigned collective bargaining agreement, dated March 31,1943.Each of these groups now contends that it is the legal successor ofthe local labor organization previously recognized as the bargainingrepresentative for employees of the Company, and disputes the rightof the other to hold itself out as such.The Independent asserts thatthe action taken by the Skinner group at its meeting of April 4, 1943,was unauthorized under the International constitution and thereforewithout legal effect.The International similarly relies on the unionconstitution in asserting that the defection of the Banks group wasinvalid and that consequently the Independent never attained anystatus and is not now entitled to recognition as an independent labororganization.As we have under analogous circumstances indicatedin the past, where a schism occurs in a labor organization we willnot undertake to resolve questions involving an interpretation of aunion constitution, to determine which faction enjoys legal successor-ship.'-The right to require adherence to the provisions of a union1At a convention of theInternational held in September 1942, a resolution was adoptedrequiring all local contracts to be drawn in this form.zCfMatterof Brenizer Trucking Company,44 N. L. R. B.810.MatterofHarbison-Walker Refractories Company,44 N. L. R. B. 816;Matter of 4tlantso Waste Paper Company,Inc.,45 N. L. R. B. 1087. CENTRAL PATTERN & FOUNDRY COMPANY403constitution is, in any event, subordinate to the right, protection bythe Act, of employees to exercise their full freedom of association,self-organization, and designation of representatives of their ownchoosing.It is clear from the record in this case that each of therival factions is organized as a labor organization within the meaningof the Act.Although the Company by virtue of the contract executedApril 9, 1943, has chosen to recognize the International, a statementof_the Regional Director, introduced in evidence at the hearing, indi-cates that a substantial number of employees in the unit hereinafterfound appropriate have associated themselves with the Independentand have designated it as their bargaining representative.3Underthe circumstances we are of the opinion that the conflicting claims ofsuccessorship, asserted by the rival factions, in themselves, establishthat thereis anunresolved doubt, and hence a question concerningrepresentation, as to the identity of the labor organization which theemployees desire to represent them.We have next to consider the question of the effect to be given tothe contract, dated March 31, 1943, which was executed by the Inter-national and the Company on April 9, 1943.Both the Internationaland the Company argue that since the terms of this contract werefully agreed upon on March 30, 1943, and, as they claim, were ratifiedat the Local membership meeting held on April 1, 1943, before therewas any split in the ranks of the Local, the contract operates as abar to, the Independent's representation claim.This argument ispredicated on the premise that the contract was finally consummatedon or prior to April 1, 1943, and that the signing of the contract onApril 9, 1943, was a mere formality.The argument, however, over-looks the principle which we enunciated in theEicorcase,' and whichwe now reaffirm, that the signing of a collective bargaining agreementcannot be regarded as a mere formality and that such an agreementwhich has not been reduced to writing and signed does not constitutea bar to a determination of representatives. In view of the applica-bility of this principle, it is unnecessary for us to resolve the conflict-ing testimony concerning the action taken.by the membership of Local738 at the ratification meeting held on April 1, 1943. It is necessaryonly to consider whether the Company had notice of the Independent'srepresentation claim on April 9, 1943, when its contract with theInternational was formally signed.3The Regional Director reported that the Independent submitted 198 designation cards,187 of which bole apparently genuine original signatures and that the names of 156 per-sons appearing on the cards were listed on the Company's pay roll of April 11,1943, whichcontained the names of 277 employees in the appropriate unit.The cards were datedas follows : 3 in March 1943; 1 on April 2, 1943; 26 on April 7, 1943; 101 on April 8,1943; and 15 were undatedHatter of Eieor,46 N L R. A. 1035.540612-44-vol 51--27 404DECISIONS OF NATIONAL LABOR REiiLA'TIONS BOARDWe are persuaded by the record in this case that the Company didhave such notice.On April 2, 1943, the negotiating committee of theLocal, headed by Bennie Banks, called on the Company and demandedthat the contract be redrawn so as to name Local Union No. 738 in-stead of the International as a party thereto, but the Company declinedto effect this change without the consent of the International.OnApril 5, 1943, the attorney for the Independent advised the Companythat although a "rump" group of Local 738 was claiming bargainingrights, the only group that had a right to represent the employees wasthe group which recognized Banks as the Local president.On Aprilco, 1943, in a letter to the Company, the Independent's attorney advisedthat he had reason to believe that "an attempt may be made to inveigleyou into signing the contract with an unauthorized representative,"that such action would violate the Act, and that there was "only oneauthorized representative of your employees and that representativeis United Foundry Workers, Local 738 5 of which Bennie Banks is thepresident."The letter closed : "In behalf of such exclusive bargain-ing agency, I hereby request that you immediately execute with saidbargaining agency and under its title the contract which has been thesubject matter of recent negotiations."On April 8, 1943, there cameto the attention of the company officials Independent leaflets distribut-ed at the company plant reporting that at a Local meeting held theprevious evening Local Union No. 738 had withdrawn its affiliationfrom the International and had established itself "as an IndependentUnion to be known as United Foundry Workers Local 738, Independ-ent."The leaflet also stated: "All members of our union are beingasked to sign new application cards so we can go before the LaborBoard tomorrow and apply for certification."In the meantime, the International faction was also pressing, forrecognition.On April 7, 1943, Skinner, the International representa-tive, wrote the Company advising it that a new negotiating committeehad been elected and requesting a meeting on April 9, 1943, at 5 p. in."to complete negotiations of the contract."Skinner's request wasgranted by the Company, aswas also his subsequent request to advancethe time of the meeting to 9 a. in. of the scheduled date.At about9: 40 a. in. on April 9, 1943, the contract between the Company and theInternational was executed.At about 9: 52 a. in. on the same morn-ing, the attorney for the Independent telephoned the president of theCompany, stated that the Independent represented a majority of theCompany's employees and requested recognition, but the Companyrefused to accord such recognition, basing its refusal on the groundthat the Independent had no authority to represent such employees.'This is the first time the name, "United Foundry Workers"appears CENTRAL PATTERN & FOUNDRY COMPANY405On the same morning the Independent filed its petition in the instantproceeding.We cannot attach importance to the contention of theCompany and the International that no recognition demand was madeby the Independent, acting as an unaffiliated group, until shortlyafter the contract was signed.The chronology of events recited abovemakes it clear that even before that time the Company had abundantnotice of the unresolved question of representation which,as abovenoted, arose from the factional dispute within Local Union No. 738, aswell as notice that the Independent had been setup as a separatelabor organization and, as such,was pressing its representation claimin opposition to that of the International.The Company made noeffort to deny that it had full notice of the Independent's position evenbefore the receipt of the telephone call on the morning of April 9,1943.Having entered into the contract in the face of such notice, theCompany may not now urge the existence of the contractas a bar toa presentdetermination of representatives.We accordingly find that a question affecting commerce has arisenconcerningthe representation of employees of the Company withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties stipulated that the bargaining unit described in thequestioned- contract, dated March 31, 1943, -is an appropriate bargain-ing unit.In accordance with this stipulation, as modified by ourusual policy concerning the exclusion of supervisory employees, we findthat all production and maintenance employees6 of the Company,excluding superintendents, foremen, assistant foremen; patternmakers, truck drivers, watchmen, office workers, salesmen, confidentialclerks, time-study men, technical employees, and salaried employees notengaged in production and maintenance work ,7 and excluding also allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe- purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-'The liarties stipulated that repair shop equipment employees are included in the pro-duction and maintenance category,and we so findThe parties, stipulated that the phrase"not engaged in production and maintenancework,';, applies only to salaried employees. 406tOISIONSOF NATI NALLABOR REILA.TIONS BOARDployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board, Rules and Regulations-Series 2, as amended, it is herebyDIRECrED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Central Pattern& Foundry Company, Chicago, Illinois, an election by secret ballot"shall be conducted as early as possible; but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter as agent for the National Labor Relations Board, -andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who-present--themselves in-person at the polls, but excludingthose employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by United FoundryWorkers, Local 738 (Independent), or by International Union of Mine,Mill and Smelter Workers, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or by neither.